Case 1:21-cv-02587-GHW-SLC Document 31 Filed 08/04/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

X
JOHN P. “JACK” FLYNN
LESLIE A. FLYNN, : Case: 1:21-cv-02587-GHW-SLC
Plaintiffs, - Hon. Sarah L. Cave
- against - - MOTION FOR ADMISSION PRO
- HAC VICE
CABLE NEWS NETWORK, INC.,
Defendant. x

Pursuant to Rule 1.3 of the Local Rules of the United States Court for the Southern
District of New York, the undersigned, Sam F. Cate-Gumpert, hereby respectfully moves this
Court for an Order for admission to practice pro hac vice to appear as counsel for defendant
Cable News Network, Inc., in the above-captioned action.

I am a member in good standing of the Bar of the State of California. I am admitted to
practice before the U.S. District Courts for the Central District of California, Northern District of
California, Southern District of California, Eastern District of California, and Ninth Circuit Court
of Appeals. There are no pending disciplinary proceedings against me in any state or federal
court. I have never been convicted of a felony. I have never been censured, suspended,
disbarred or denied admission or readmission by any court. I have attached my Affidavit

pursuant to Local Rule 1.3.

4811-8452-1199v.1 0026517-000210
 

 

 

Case 1:21-cv-02587-GHW-SLC Document 31 Filed 08/04/21 Page 2 of 2

Dated: July 14, 2021

4811-8452-1199v.1 0026517-000210

Respec

  
 

By:

 

~Gate-Gumpert
DAVIS WRIGHT TREMAINE LLP
865 S. Figueroa Street, Suite 2400
Los Angeles, CA 90017

Tel: (213) 633-6800
SamCateGumpert@dwt.com

Attorneys for Defendant Cable News Network, Inc.

 

 

 
